G-ileillan, C. J.
The complaint is good. The essential facts, required by the rules of pleading to be stated positively, are the title of plaintiffs, and the wrongful taking possession and detention by the defendants. The track of the railroad is mere matter of description. It was never heard of, that, in ejectment, mere matters of description, such as the monuments bounding the land, must be averred with the certainty and positiveness required in pleading the material facts constituting the cause of action.
The allegation of the0 taking and holding is sufficient.
Order affirmed.